DETAILED ACTION
1.      Claims 1 - 20 of U.S. Application No. 16242795 filed on 01/08/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to arguments regarding the drawings objection: The drawings were objected to for not showing the inclined opening as claimed in claim 2, and 14. The Applicant filed a substitute drawing on 03/09/2021 added figure 1B to show inclined opening 107, also, the specifications were amended to describe such inclined opening. By such amendments to the drawings and the specifications, the drawings objection is overcome.
Response to arguments regarding the 35 USC 103 rejections: Applicant’s arguments, see page 12, last paragraph, filed 03/09/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection to claim 1 is withdrawn. In particular, claim 1 was amended to clarify the opening is defined by a fluid slinger (116) comprises a disc (having holes 107). None of the prior arts in record, alone or in combination discloses such combination of limitations. Therefore The 35 USC 103 rejection to claim 1 is withdrawn.
Further, claim 13 is amended to include the limitations of the allowable subject matter of claim 4, and independent claim 1. Claim 13 is reconsidered as written and found to be neither anticipated nor obvious over the prior arts in record.
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 05/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/29/2020 is fully withdrawn.  Claims 10- 11, and 20, directed to species II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (claim 1). In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…closed-loop cooling system comprising a plurality of helical members (122, 124, 129) positioned within the stator (102), the plurality of helical members configured to flow cooling liquid (114) in a closed flow pathway defined by the radial gap (103), the opening (108) and the hollow portion 

    PNG
    media_image1.png
    450
    1021
    media_image1.png
    Greyscale

Regarding claim 13: the limitations of claim 13, “…wherein a number of the plurality of axially displaced openings (118a - 118c) is equal to a number of radial bearings (119a-119c) configured to support a radial load of the rotor during the rotor rotation, each opening covered by a respective radial bearing;…” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 14 is allowable for depending on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/AHMED ELNAKIB/Examiner, Art Unit 2832